         Case 4:19-cv-02572-JSW Document 37 Filed 08/22/19 Page 1 of 6




 1
      Jeffrey B. Dubner (pro hac vice)                 MARY McLEOD
 2    Nitin Shah (pro hac vice)                        General Counsel
      DEMOCRACY FORWARD FOUNDATION                     JOHN R. COLEMAN
 3    P.O. Box 34553                                   Deputy General Counsel
      Washington, DC 20043
 4    Telephone: (202) 448-9090                        LAURA M. HUSSAIN
      Facsimile: (202) 701-1775                        Assistant General Counsel
 5    nshah@democracyforward.org                       LAWRENCE DeMILLE-WAGMAN
      jdubner@democracyforward.org                     Senior Litigation Counsel
 6                                                     email: lawrence.wagman@cfpb.gov
      Steve W. Berman (pro hac vice)                   CHRISTOPHER M. DEAL
 7    1301 Second Avenue, Suite 2000                   Senior Litigation Counsel
      Seattle, WA 98101
 8    Telephone: (206) 623-7292                        Email: christopher.deal@cfpb.gov
      Facsimile: (206) 623-0594                        Consumer Financial Protection Bureau
 9    steve@hbsslaw.com                                1700 G Street, N.W.
                                                       Washington, D.C. 20552
10    Counsel for Plaintiffs                           Telephone: (202) 435-9582
                                                       Facsimile: (202) 435-7024
11

12                                                     Counsel for Defendants
     [Additional counsel on signature page]
13

14                                 UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16                                        OAKLAND DIVISION

17   CALIFORNIA REINVESTMENT                               No. 4:19-cv-02572-JSW
     COALITION, NATIONAL ASSOCIATION
18   FOR LATINO COMMUNITY ASSET
     BUILDERS, DEBORAH LYNN FIELD, and                     JOINT CASE MANAGEMENT
19   RESHONDA YOUNG,                                       STATEMENT

20                                       Plaintiffs,

21          v.                                             Date:    August 30, 2019
                                                           Time:    11:00 a.m.
22   KATHLEEN L. KRANINGER, Director,                      Dept:    Courtroom 5, 2nd Floor
     Consumer Financial Protection Bureau,                 Judge:   Hon. Jeffrey S. White
23   In Her Official Capacity and CONSUMER
     FINANCIAL PROTECTION BUREAU,
24
                                       Defendants.
25

26
27

28
         Case 4:19-cv-02572-JSW Document 37 Filed 08/22/19 Page 2 of 6




 1          Pursuant to Civil Local Rule 16-9, the parties provide the following Case Management

 2   Statement:
 3
            1.      Jurisdiction and Service: Plaintiffs believe that this Court has jurisdiction over this
 4
     action pursuant to 5 U.S.C. § 702 and 28 U.S.C. § 1331. The only jurisdictional issue that
 5
     Defendants may raise at this time is whether Plaintiffs have standing to bring their claims. Service
 6
     was properly effected as stated in ECF Nos. 20 and 23.
 7

 8          2.      Facts: On July 21, 2010, President Obama signed into law the Dodd-Frank Wall

 9   Street Reform and Consumer Protection Act of 2010 (the “Act”). Section 1071 of the Act, 15 U.S.C.
10   § 1691c-2, provided that financial institutions must “compile and maintain, in accordance with
11
     regulations of the” Consumer Financial Protection Bureau (“CFPB” or the “Bureau”), data related to
12
     loan applications submitted by women-owned, minority-owned, and small businesses, and the action
13
     taken on those applications. Id. § 1691c-2(e). They must provide this data to CFPB, which is
14

15   required to make that data available publicly, in a form to be determined by CFPB regulations. Id. §

16   1691c-2(f). To date, CFPB has not issued any regulations to carry out these requirements, and thus

17   has not collected or published the data described in Section 1071. However, after the filing of this
18   lawsuit, the Bureau publicly announced that it will be engaged in pre-rulemaking activities within the
19
     upcoming year. In April 2011, the General Counsel of the Bureau issued a letter to financial
20
     institutions stating his conclusion that the obligations set forth in § 1691c-2(e) did not commence
21
     until implementing regulations contemplated by § 1691c-2(f) were in place.
22

23          3.      Legal Issues: Plaintiffs filed suit on May 14, 2019, alleging that, based on the

24   undisputed facts set forth in Paragraph 2 above, Defendants have violated the Administrative

25   Procedure Act (“APA”) in two ways. First, Plaintiffs allege that Defendants have unlawfully
26
     withheld and unreasonable delayed agency action required by the act, violating 5 U.S.C. § 706(1).
27
     Second, Plaintiffs allege that Defendants have set aside explicit statutory requirements imposed on
28

                                                         1
     CASE MANAGEMENT STATEMENT                                                         Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 37 Filed 08/22/19 Page 3 of 6




 1   financial institutions and countermanded Congress’s requirements, thereby acting arbitrarily and

 2   capriciously, not in accordance with law, and in excess of statutory authority, violating 5 U.S.C. §§
 3
     706(2)(A), (C). Defendants deny that their actions and failures to act have, as alleged by Plaintiffs,
 4
     violated either 5 U.S.C. § 706(1), or 5 U.S.C. §§ 706(2)(A), (C).
 5
            4.      Motions: On August 9, 2019, the parties filed a Joint Motion for Extension of Time to
 6
     file ADR Certifications, which the Court granted on August 12, 2019. ECF No. 28. On August 22,
 7

 8   2019, the parties filed a Joint Motion to Appear Telephonically at the Case Management Conference.

 9   That Motion is pending. If this case is not resolved out of court, the parties anticipate filing cross-
10   motions for summary judgment, as discussed in ¶ 17 below.
11
            5.      Amendment of Pleadings: Plaintiffs filed suit on May 14, 2019, and filed an amended
12
     complaint adding plaintiffs on June 27, 2019, with Defendants’ consent. Neither party currently
13
     anticipates adding or dismissing any plaintiffs, claims, or defenses. The parties agree that any
14

15   amendments at this stage would require consent or leave of the Court.

16          6.      Evidence Preservation: The parties have met and conferred pursuant to Fed. R. Civ. P.

17   26(f) and do not believe any discovery will be necessary in this case.
18          7.      Disclosures: These proceedings are exempt from initial disclosure under Fed. R. Civ.
19
     P. 26(a)(1)(B)(i).
20
            8.      Discovery: The parties have met and conferred pursuant to Fed. R. Civ. P. 26(f) and
21
     do not believe any discovery will be necessary in this case. These proceedings are exempt from the
22

23   requirement of a discovery plan under Fed. R. Civ. P. 26(a)(1)(B)(i) and (f)(1).

24          9.      Class Actions: This case is not a class action.

25          10.     Related Cases: The parties are not aware of any related cases.
26
            11.     Relief: Plaintiffs seek (1) a declaration that Defendants are in violation of the APA
27
     and the Dodd-Frank Act; (2) an order or writ of mandamus compelling Defendants to act promptly to
28

                                                         2
     CASE MANAGEMENT STATEMENT                                                          Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 37 Filed 08/22/19 Page 4 of 6




 1   issue a Final Rule implementing Section 1071, within a reasonable time as determine by the Court;

 2   (3) a declaration of invalidity and vacatur of Defendants’ countermanding of Section 1071’s
 3
     requirements on financial institutions; (4) an award of attorneys’ fees and costs pursuant to 28 U.S.C.
 4
     § 2412; and (5) such other and further relief as this Court deems proper. No damages are sought in
 5
     this case. Defendants seek dismissal of Plaintiffs’ complaint with prejudice, costs, and such other
 6
     relief to which they are entitled.
 7

 8          12.       Settlement and ADR: The parties have begun discussing settlement possibilities.

 9   Plaintiffs currently believe that if a settlement is achievable, it can be reached between the parties
10   through direct settlement negotiations, and that the assistance of a neutral at this time would not
11
     materially increase the chances of settlement. Plaintiffs therefore respectfully request that the Court
12
     defer making an ADR referral pursuant to ADR L.R. 3–5(d)(3). Defendants believe that referring
13
     this case to mediation would promote a settlement.
14

15          13.       Consent to Magistrate Judge for All Purposes: The parties do not all consent to having

16   a magistrate judge conduct all further proceedings.

17          14.       Other References: The parties do not believe the case is suitable for reference to
18   binding arbitration, a special master, or the Judicial Panel on Multidistrict Litigation.
19
            15.       Narrowing of Issues: The parties are not aware of any issues that can be narrowed by
20
     agreement or by motion, and do not request bifurcation of any issues, claims, or defenses.
21
            16.       Expedited Trial Procedure: The parties do not believe that this case can be handled
22

23   under the Expedited Trial Procedure of General Order No. 64 Attachment A.

24          17.       Scheduling: The parties propose the following schedule for briefing their cross-

25   motions for summary judgment, with the caveat discussed below:
26
                  •   October 11, 2019: Plaintiffs’ motion for summary judgment
27
                  •   November 8, 2019: Defendants’ combined opposition to Plaintiffs’ motion for
28                    summary judgment and cross-motion for summary judgment

                                                          3
     CASE MANAGEMENT STATEMENT                                                         Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 37 Filed 08/22/19 Page 5 of 6




 1                  •   November 26, 2019: Plaintiffs’ combined reply in support of their motion for
                        summary judgment and opposition to Defendants’ cross-motion for summary
 2                      judgment
 3
                    •   December 13, 2019: Defendants’ reply in support of their cross-motion for summary
 4                      judgment.

 5            Plaintiffs propose that this briefing schedule be entered whether or not the Court refers the

 6   case to mediation. Defendants propose that no schedule be entered if the Court refers the case to
 7   mediation, but agree with this schedule if the Court defers making a referral.
 8
              18.       Trial: If this case is not resolved out of court, it can be resolved on the parties’ cross-
 9
     motions for summary judgment and will not require a trial.
10
              19.       Disclosure of Non-party Interested Entities or Persons: Plaintiffs have filed their
11

12   Certification of Interested Entities or Persons, and are unaware of any party known to have a

13   disclosable financial interest in the proceeding. Defendants are exempt from LR. 3–15 under L.R. 3–

14   15(a).
15
              20.       Professional Conduct: All attorneys of record for the parties have reviewed the
16
     Guidelines for Professional Conduct for the Northern District of California.
17

18

19

20

21

22

23

24

25

26
27

28

                                                             4
     CASE MANAGEMENT STATEMENT                                                              Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 37 Filed 08/22/19 Page 6 of 6




 1

 2   DATED: August 22, 2019                  Respectfully submitted,

 3                                             /s/ Jeffrey B. Dubner
                                             Jeffrey B. Dubner (DC Bar No. 1013399)
 4                                           (pro hac vice)
 5                                           Nitin Shah (DC Bar No. 156035)
                                             (pro hac vice)
 6                                           DEMOCRACY FORWARD FOUNDATION
                                             P.O. Box 34553
 7                                           Washington, DC 20043
                                             Telephone: (202) 448-9090
 8                                           Facsimile: (202) 701-1775
                                             nshah@democracyforward.org
 9                                           jdubner@democracyforward.org

10                                           Shana E. Scarlett (SBN 217895)
                                             Benjamin J. Siegel (SBN 256260)
11                                           715 Hearst Avenue, Suite 202
                                             Berkeley, CA 94710
12                                           Telephone: (510) 725-3000
                                             Facsimile: (510) 725-3001
13                                           shanas@hbsslaw.com
                                             bens@hbsslaw.com
14
                                             Steve W. Berman (pro hac vice)
15                                           1301 Second Avenue, Suite 2000
                                             Seattle, WA 98101
16                                           Telephone: (206) 623-7292
                                             Facsimile: (206) 623-0594
17                                           steve@hbsslaw.com

18                                           Counsel for Plaintiffs

19                                           /s/ Lawrence DeMille-Wagman
20                                           Lawrence DeMille-Wagman
                                             (DC Bar No. 929950)
21                                           Senior Litigation Counsel
                                             email: lawrence.wagman@cfpb.gov
22                                           CHRISTOPHER M. DEAL
                                             (DC Bar No. 990573)
23                                           Senior Litigation Counsel
24                                           email: christopher.deal@cfpb.gov
                                             Consumer Financial Protection Bureau
25                                           1700 G Street, N.W.
                                             Washington, D.C. 20552
26                                           Telephone: (202) 435-9582
                                             Facsimile: (202) 435-7024
27

28                                           Counsel for Defendants


                                            5
     CASE MANAGEMENT STATEMENT                                         Case No.: 4:19-cv-02572-JSW
